Exhibit 10.2

 

GENSYM CORPORATION

 

Nonstatutory Stock Option Agreement

 

1. Grant of Option.

 

This agreement evidences the grant by Gensym Corporation, a Delaware corporation
(the “Company”), on January 25, 2006 (the “Grant Date”) to Lowell Hawkinson (the
“Participant”), of an inducement option to purchase, in whole or in part, on the
terms provided herein, a total of 300,000 shares (the “Shares”) of common stock,
par value $0.01 per share, of the Company (“Common Stock”) at $1.80 per Share.
Unless earlier terminated, this option shall expire at 5:00 p.m., Eastern time,
on January 24, 2016 (the “Final Exercise Date”).

 

It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”).
Except as otherwise indicated by the context, the term “Participant”, as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.

 

2. Vesting Schedule.

 

This option will become exercisable (“vest”) as to 33 1/3% of the original
number of Shares on the first anniversary of January 13, 2006 (the “Vesting
Commencement Date”) and as to an additional 33 1/3% of the original number of
Shares at the end of each successive one-year period following the first
anniversary of the Vesting Commencement Date until the third anniversary of the
Vesting Commencement Date.

 

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof.

 

3. Exercise of Option.

 

(a) Form of Exercise. Each election to exercise this option shall be in writing,
signed by the Participant, and received by the Company at its principal office,
accompanied by this agreement, and payment in full in the manner provided in
Section 3(b) below. The Participant may purchase less than the number of shares
covered hereby, provided that no partial exercise of this option may be for any
fractional share or for fewer than ten whole shares.

 

(b) Payment upon Exercise. Common Stock purchased upon the exercise of this
option shall be paid for as follows:

 

(1) in cash or by check, payable to the order of the Company;

 

(2) by (i) delivery of an irrevocable and unconditional undertaking by a
creditworthy broker to deliver promptly to the Company sufficient funds to pay
the exercise price and any required tax withholding or (ii) delivery by the
Participant to the Company of a



--------------------------------------------------------------------------------

copy of irrevocable and unconditional instructions to a creditworthy broker to
deliver promptly to the Company cash or a check sufficient to pay the exercise
price and any required tax withholding;

 

(3) by delivery of shares of Common Stock owned by the Participant valued at
their fair market value as determined by (or in a manner approved by) the Board
(“Fair Market Value”), provided (i) such method of payment is then permitted
under applicable law, (ii) such Common Stock, if acquired directly from the
Company, was owned by the Participant for such minimum period of time, if any,
as may be established by the Board in its discretion and (iii) such Common Stock
is not subject to any repurchase, forfeiture, unfulfilled vesting or other
similar requirements; or

 

(4) by any combination of the above permitted forms of payment.

 

(c) Continuous Service as CEO Required. Except as otherwise provided in this
Section 3, this option may not be exercised unless the Participant, at the time
he exercises this option, is, and has been at all times since the Grant Date,
the Chief Executive Officer of the Company (an “Eligible Participant”).

 

(d) Termination of CEO Service. If the Participant ceases to be an Eligible
Participant for any reason, then, except as provided in paragraphs (e) and
(f) below, the right to exercise this option shall terminate three months after
such cessation (but in no event after the Final Exercise Date), provided that
this option shall be exercisable only to the extent that the Participant was
entitled to exercise this option on the date of such cessation. Notwithstanding
the foregoing, if the Participant, prior to the Final Exercise Date, violates
the non-competition or confidentiality provisions of any employment contract,
confidentiality and nondisclosure agreement or other agreement between the
Participant and the Company, the right to exercise this option shall terminate
immediately upon written notice to the Participant from the Company describing
such violation.

 

(e) Exercise Period Upon Death or Disability. If the Participant dies or becomes
disabled (within the meaning of Section 22(e)(3) of the Code) prior to the Final
Exercise Date while he or she is an Eligible Participant and the Company has not
terminated such relationship for “cause” as specified in paragraph (f) below,
this option shall be exercisable, within the period of one year following the
date of death or disability of the Participant, by the Participant (or in the
case of death by an authorized transferee), provided that this option shall be
exercisable only to the extent that this option was exercisable by the
Participant on the date of his or her death or disability, and further provided
that this option shall not be exercisable after the Final Exercise Date.

 

(f) Discharge for Cause. If the Participant, prior to the Final Exercise Date,
is discharged by the Company for “cause” (as defined below), the right to
exercise this option shall terminate immediately upon the effective date of such
discharge. “Cause” shall mean willful misconduct by the Participant or willful
failure by the Participant to perform his or her responsibilities to the Company
(including, without limitation, breach by the Participant of any provision of
any employment, consulting, advisory, nondisclosure, non-competition or other
similar agreement between the Participant and the Company), as determined by the
Company, which determination shall be conclusive. The Participant shall be
considered to have been

 

2



--------------------------------------------------------------------------------

discharged for “Cause” if the Company determines, within 30 days after the
Participant’s resignation, that discharge for cause was warranted.

 

4. Adjustments for Changes in Common Stock and Certain Other Events.

 

(a) Changes in Capitalization. In the event of any stock split, reverse stock
split, stock dividend, recapitalization, combination of shares, reclassification
of shares, spin-off or other similar change in capitalization or event, or any
distribution to holders of Common Stock other than an ordinary cash dividend,
the number and class of securities and exercise price per share of this option
shall be appropriately adjusted by the Company to the extent determined by the
Board.

 

(b) Reorganization and Change in Control Events

 

(1) Definitions

 

(a) A “Reorganization Event” shall mean:

 

(i) any merger or consolidation of the Company with or into another entity as a
result of which all of the Common Stock of the Company is converted into or
exchanged for the right to receive cash, securities or other property or is
cancelled;

 

(ii) any exchange of all of the Common Stock of the Company for cash, securities
or other property pursuant to a share exchange transaction; or

 

(iii) any liquidation or dissolution of the Company.

 

(b) A “Change in Control Event” shall mean:

 

(i) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership of any capital stock of the Company if, after such acquisition, such
Person beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) 50% or more of either (x) the then-outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (y) the
combined voting power of the then-outstanding securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a Change in Control Event: (A) any
acquisition directly from the Company or (B) any acquisition by any corporation
pursuant to a Business Combination (as defined below) which complies with
clauses (x) and (y) of subsection (iii) of this definition; or

 

(ii) the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination, each of the following two conditions is satisfied: (x) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Common Stock and

 

3



--------------------------------------------------------------------------------

Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding securities entitled to vote generally in the election of
directors, respectively, of the resulting or acquiring corporation in such
Business Combination (which shall include, without limitation, a corporation
which as a result of such transaction owns the Company or substantially all of
the Company’s assets either directly or through one or more subsidiaries) (such
resulting or acquiring corporation is referred to herein as the “Acquiring
Corporation”) in substantially the same proportions as their ownership of the
Outstanding Company Common Stock and Outstanding Company Voting Securities,
respectively, immediately prior to such Business Combination and (y) no Person
(excluding any employee benefit plan (or related trust) maintained or sponsored
by the Company or by the Acquiring Corporation) beneficially owns, directly or
indirectly, 50% or more of the then-outstanding shares of common stock of the
Acquiring Corporation, or of the combined voting power of the then-outstanding
securities of such corporation entitled to vote generally in the election of
directors (except to the extent that such ownership existed prior to the
Business Combination); or

 

(iii) the liquidation or dissolution of the Company.

 

(2) Effect on Option

 

(a) Reorganization Event. Upon the occurrence of a Reorganization Event
(regardless of whether such event also constitutes a Change in Control Event),
or the execution by the Company of any agreement with respect to a
Reorganization Event (regardless of whether such event will result in a Change
in Control Event), this option shall be assumed, or an equivalent option shall
be substituted, by the acquiring or succeeding corporation (or an affiliate
thereof); provided that if such Reorganization Event also constitutes a Change
in Control Event, such assumed or substituted option shall be immediately
exercisable in full upon the occurrence of such Reorganization Event. For
purposes hereof, this option shall be considered to be assumed if, following
consummation of the Reorganization Event, this option confers the right to
purchase, for each share of Common Stock subject to this option immediately
prior to the consummation of the Reorganization Event, the consideration
(whether cash, securities or other property) received as a result of the
Reorganization Event by holders of Common Stock for each share of Common Stock
held immediately prior to the consummation of the Reorganization Event (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding shares of Common Stock);
provided, however, that if the consideration received as a result of the
Reorganization Event is not solely common stock of the acquiring or succeeding
corporation (or an affiliate thereof), the Company may, with the consent of the
acquiring or succeeding corporation, provide for the consideration to be
received upon the exercise of this option to consist solely of common stock of
the acquiring or succeeding corporation (or an affiliate thereof) equivalent in
fair market value to the per share consideration received by holders of
outstanding shares of Common Stock as a result of the Reorganization Event.

 

4



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if the acquiring or succeeding corporation (or an
affiliate thereof) does not agree to assume, or substitute for, this option, or
in the event of a liquidation or dissolution of the Company, this option shall,
upon written notice to the Participant 20 business days prior to the
consummation of such Reorganization Event, become exercisable in full as of a 15
business days prior to the Reorganization Event and shall terminate immediately
prior to the consummation of such Reorganization Event, except to the extent
exercised by the Participant before the consummation of such Reorganization
Event; provided, however, in the event of a Reorganization Event under the terms
of which holders of Common Stock will receive upon consummation thereof a cash
payment for each share of Common Stock surrendered pursuant to such
Reorganization Event (the “Acquisition Price”), then the Board of Directors of
the Company may provide that this option shall terminate upon consummation of
such Reorganization Event and that the Participant shall receive, in exchange
therefor, a cash payment equal to the amount (if any) by which (A) the
Acquisition Price multiplied by the number of shares of Common Stock subject to
this option (whether or not then exercisable), exceeds (B) the aggregate
exercise price of this option.

 

(b) Change in Control Event that is not a Reorganization Event. Upon the
occurrence of a Change in Control Event that does not also constitute a
Reorganization Event, this option shall automatically become immediately
exercisable in full.

 

5. Withholding.

 

No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option. The Company may, to
the extent permitted by law, deduct any such tax obligations from any payment of
any kind otherwise due to the Participant.

 

6. Nontransferability of Option.

 

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.

 

7. Amendment of Option. The Board may amend, modify or terminate any this
option, including but not limited to, substituting herefor another stock
incentive ward of the same or a different type, changing the date of exercise or
realization, provided that the Participant’s consent to such action shall be
required unless the Board determines that the action, taking into account any
related action, would not materially and adversely affect the Participant.

 

8. Conditions on Delivery of Stock. The Company will not be obligated to deliver
any shares of Common Stock pursuant to this option until (i) all conditions of
this option have been met or removed to the satisfaction of the Company, (ii) in
the opinion of the Company’s counsel, all other legal matters in connection with
the issuance and delivery of such shares have been

 

5



--------------------------------------------------------------------------------

satisfied, including any applicable securities laws and any applicable stock
exchange or stock market rules and regulations, and (iii) the Participant has
executed and delivered to the Company such representations or agreements as the
Company may consider appropriate to satisfy the requirements of any applicable
laws, rules or regulations.

 

9. No Right To Employment or Other Status. The grant of this option shall not be
construed as giving a Participant the right to continued employment or any other
relationship with the Company. The Company expressly reserves the right at any
time to dismiss or otherwise terminate its relationship with a Participant free
from any liability or claim, except as expressly provided in this option.

 

10. No Rights As Stockholder. The Participant shall not have any rights as a
stockholder with respect to any shares of Common Stock to be distributed with
respect to this option until becoming the record holder of such shares.
Notwithstanding the foregoing, in the event the Company effects a split of the
Common Stock by means of a stock dividend and the exercise price of and the
number of shares subject to this option are adjusted as of the date of the
distribution of the dividend (rather than as of the record date for such
dividend), then if the Participant exercises this option between the record date
and the distribution date for such stock dividend, the Participant shall be
entitled to receive, on the distribution date, the stock dividend with respect
to the shares of Common Stock acquired upon such option exercise,
notwithstanding the fact that such shares were not outstanding as of the close
of business on the record date for such stock dividend.

 

11. Governing Law. The provisions of this option shall be governed by and
interpreted in accordance with the laws of the State of Delaware, without regard
to any applicable conflicts of law.

 

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer. This option shall take effect as
a sealed instrument.

 

GENSYM CORPORATION

By:

  /S/    STEPHEN D. ALLISON        

Name:

Title:

 

Stephen D. Allison

Chief Financial Officer

 

6



--------------------------------------------------------------------------------

PARTICIPANT’S ACCEPTANCE

 

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof.

 

PARTICIPANT /s/    LOWELL HAWKINSON         Lowell Hawkinson

 

7